Citation Nr: 0614308	
Decision Date: 05/16/06    Archive Date: 05/25/06

DOCKET NO.  99-11 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a right knee disorder 
as secondary to a service-connected left knee disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

James A. Frost, Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
September 1979 to September 1989, with three years, one 
month, and four days of prior active service.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  June 1998 by the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran moved to Mississippi, and jurisdiction 
over his case was transferred to the RO in Jackson, 
Mississippi.

In November 2002, the Board remanded this case to afford the 
veteran a personal hearing.  However, in January 2003 the 
veteran stated in writing that he did not wish to have a 
hearing before a Veterans Law Judge.  In October 2003, the 
Board remanded this case for further development of the 
evidence.  The case was most recently returned to the Board 
in March 2006.


FINDING OF FACT

There is no competent or credible evidence of record 
demonstrating that a service-connected left knee disability 
caused or worsened a right knee disorder.


CONCLUSION OF LAW

Entitlement to service connection for a right knee 
disorder as secondary to a service-connected left knee 
disorder is not warranted.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 
Vet. App. 439 (1995).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist.  
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and any 
medical or lay evidence which is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) which is 
necessary to substantiate the claim; (2) which VA will seek 
to provide; (3) which the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession which pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim but it is not error to 
provide remedial notice in a case pending before VA on 
November 9, 2000.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, even before the enactment of the VCAA, after an 
informal conference among a VA Decision Review Officer, the 
veteran, and the veteran's representative in February 2000 at 
which the evidence needed to establish entitlement to 
secondary service connection for a right knee disorder was 
discussed, the RO sent the veteran a letter in February 2000 
informing him that he should submit medical evidence in 
support of his claim which related a right knee disorder to 
his service-connected left knee disorder.

A VCAA notice letter sent to the veteran by the RO in 
Jackson, Mississippi, in July 2001 and a VCAA notice letter 
sent to the veteran by the Tiger Remand Team of the VA 
Special Processing Unit at the RO in Cleveland, Ohio, in June 
2004 


satisfied the statutory and regulatory duty to notify 
provisions.  In addition, the veteran was afforded a VA 
medical  examination and a medical opinion on the question of 
a relationship in his case, if any, of a right knee disorder 
to a left knee disorder.  There is no indication in the 
record that additional evidence material to the issue decided 
herein which is not part of the veteran's claims file is 
available.  Therefore, the Board finds that VA has met the 
duties to notify and to assist required by law as to the 
claim decided herein.  The adjudication of the veteran's 
claim on appeal was prior to the enactment of the VCAA, and 
the notice provided to him by VA in July 2001 and June 2004 
was the kind of remedial notice which the Court found in 
Pelegrini to permissible under the VCAA and its implementing 
regulations.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be 
granted for the degree to which a non-service-connected 
disorder is aggravated by a service-connected disorder.  
38 C.F.R. § 3.310(a) (2005); Allen v. Brown, 7 Vet. App. 
439 (1995).

A rating decision in March 1990 granted entitlement to 
service connection for disability of the veteran's left 
knee, status post surgical repair of a tendon of the left 
knee patella.

In August 1997, the veteran asserted a claim of 
entitlement to service connection for a right knee 
disorder as secondary to a left knee disorder.  He has 
contended that his left knee disorder caused the 
development of a right knee disorder.  His post-service 
medical treatment records reveal that he underwent 
multiple left knee arthroscopic procedures before 
undergoing a total left knee replacement at a private 
hospital in December 2003.

VA X-rays of the veteran's right knee in October 1997 
showed no evidence of bony pathology or of any arthritic 
changes.  The VA physician who conducted a joints 
examination in October 1997 noted that the veteran 
provided a history of strain of the right knee.

At a VA joints examination in August 2001, an examination 
of the veteran's right knee was essentially unremarkable.  
The examining VA physician found that the veteran had 
post-traumatic arthritis and probable insufficiency of 
the anterior cruciate ligament of the left knee.  He 
stated his medical opinion that there is no relationship 
between the condition of the veteran's right knee and his 
service-connected left knee disability.

Private X-rays of the veteran's right knee in August 2003 
showed no fracture or dislocation and no arthritic 
changes.

The only probative evidence on the question of whether the 
veteran's service-connected left knee disability caused or 
worsened a right knee disorder would be competent medical 
evidence.  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2005).

There is no competent medical evidence in this case 
showing that the veteran's service-connected left knee 
disability caused or has worsened a right knee disorder, 
and, indeed, the only medical opinion of record to 
address that medical question, the opinion of the VA 
joints examiner in August 2001, was contrary to the 
veteran's secondary service connection claim.  Despite 
the fact that VA notified the appellant over six years 
ago in February 2000 that a medical opinion favorable to 
the claim was necessary to support his secondary service 
connection claim, there is no medical opinion of record 
except the one reported by the VA examiner in August 
2001, which does not support the claim.

The veteran's stated belief that he has a right knee 
disorder due to his service-connected left knee 
disability is lacking in probative value because, as a 
layman, he is not qualified to state an opinion on a 
question of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

There is no competent or other credible evidence of 
record in support of the veteran's claim for secondary 
service connection for a right knee disorder.  The 
preponderance of the evidence is against the claim, and 
entitlement to service connection for a right knee 
disorder as secondary to a left knee disorder is not 
established.  See 38 C.F.R. § 3.310(a) (2005); Allen, 
supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 

ORDER

Entitlement to service connection for a right knee disorder 
as secondary to a service-connected left knee disorder is 
denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


